Hotchkiss, J.:
I concur with the learned presiding justice. The construction given to the word “ election,” as found in article 2 of the Constitution, does not require that the word shall be similarly defined and limited when used in criminal or other statutes which have for their object the purity of the ballot and its protection from fraud whenever, at the polls, the people seek to express themselves upon any question, whether it be in the' choice of candidates for office or on any other matter. In brief, I think the word “election” is susceptible of different constructions, according to “the subject-matter, and the context, the apparent policy and objects of the Legislature.” (State v. Hirsch, 125 Ind. 207, 213, quoting Endlich Interp. Stat. § 337.)